EXHIBIT 10.58
 
Third Amendment
To
Change of Control and Severance Benefits Agreement


This Third Amendment (the “Third Amendment”) to Change of Control and Severance
Benefits Agreement is made this 10h day of December, 2009, by and between
ImageWare Systems, Inc., a Delaware corporation (the “Company”), on the one
hand, and Charles AuBuchon, Vice President of Sales, on the other hand (the
“Executive”).  
                    
WHEREAS, the Company and the Executive entered into a Change of Control and
Severance Benefits Agreement dated as of October 31, 2005 which was
then  subsequently amended on September 27, 2008 and again on April 6, 2009 (the
“Severance Agreement”); and



WHEREAS, the Executive continues to perform valuable services for the Company
and the Company desires to assure itself of the continuing services of
Executive; and


WHEREAS, in consideration of the foregoing and in order to amend the terms of
the Agreement and to provide for the continued services of the Executive in
accordance with the present intent of the Company and the Executive.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Severance Agreement, the
parties do hereby agree that the Severance Agreement is hereby amended as
follows:


Section “2. Term of Agreement”  strike the language “continue until December 31,
2009” and replace it with “continue until December 31, 2010”.








_________________________________                                            _________________________________


ImageWare Systems,
Inc.                                                                           Charles
AuBuchon

